                                                                 Case 2:18-cv-01617-JCM-NJK Document 35 Filed 04/29/19 Page 1 of 2



                                                             1 David Krieger, Esq.
                                                             2
                                                                 Nevada Bar No. 9086
                                                                 Shawn W. Miller, Esq.
                                                             3   Nevada Bar No. 7825
                                                             4   HAINES & KRIEGER, LLC
                                                                 8985 S. Eastern Avenue, Suite 350
                                                             5   Henderson, Nevada 89123
                                                             6   Phone: (702) 880-5554
                                                                 FAX: (702) 385-5518
                                                             7   dkrieger@hainesandkrieger.com
                                                             8   smiller@hainesandkrieger.com
                                                             9
                                                               Attorney for Plaintiff,
                                                            10 MARY B. MARHOLD
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                                     UNITED STATES DISTRICT COURT
                           Henderson, Nevada 89123




                                                            12                            DISTRICT OF NEVADA
                                                            13
                                                                  MARY B. MARHOLD,                     Case No. 2:18-cv-01617-JCM-NJK
                                                            14
                                                            15                           Plaintiff,    STIPULATION AND ORDER
                                                                  v.                                   DISMISSING ACTION AS TO PHH
                                                            16
                                                                                                       MORTGAGE CORPORATION
                                                            17    EQUIFAX INFORMATION                  ONLY
                                                            18    SERVICES, LLC; PHH
                                                                  MORTGAGE CORPORATION;
                                                            19    USAA FEDERAL SAVINGS
                                                            20    BANK; WEINSTEIN & RILEY,
                                                                  P.S.,
                                                            21
                                                                                         Defendants.
                                                            22
                                                            23         MARY B. MARHOLD (“Plaintiff”), together with Defendant PHH
                                                            24
                                                                 MORTGAGE CORPORATION (“PHH”), hereby stipulate and agree that the
                                                            25
                                                            26 above-entitled action shall be dismissed, with prejudice, pursuant to and in
                                                            27 accordance with Federal Rule of Civil Procedure 41(a).
                                                            28

                                                                                                       -1-
                                                                 Case 2:18-cv-01617-JCM-NJK Document 35 Filed 04/29/19 Page 2 of 2



                                                             1         This Dismissal is effective ONLY as to Defendant PHH. Each party shall
                                                             2
                                                                 bear its own attorney's fees and costs of suit.
                                                             3
                                                             4         Dated: April 29, 2019
                                                             5
                                                             6    /s/Shawn W. Miller                   .      /s/ Holly A. Priest           .
                                                             7    Shawn W. Miller, Esq.                       Holly A. Priest, Esq.
                                                                  HAINES & KRIEGER, LLC                       Ballard Spahr LLP
                                                             8    8985 S. Eastern Avenue                      1980 Festival Plaza Drive
                                                             9    Suite 350                                   Suite 900
                                                                  Henderson, Nevada 89123                     Las Vegas, NV 89135
                                                            10
                                                                  Attorney for Plaintiff                      Attorney for Defendant, PHH
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12
                                                            13
                                                                                                           ORDER
                                                            14
                                                            15         IT IS SO ORDERED.
                                                            16
                                                            17                                             ___________________________________
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                            18
                                                                                                                    May 1, 2019
                                                            19                                             DATED: ___________________________
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                            -2-
